Citation Nr: 1233665	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss.  In November 2005, an informal conference was held between a Decision Review Officer (DRO) and the Veteran's representative at the RO; a report is associated with the Veteran's claims file.  In February 2009, August 2009, and in April 2011, the case was remanded for additional development.  In April 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  Additional argument was received from the Veteran in June 2011 and in July 2012; these were submitted with waivers of initial Agency of Jurisdiction (AOJ) consideration.

As an initial matter, it is noted that the Veteran's claim for service connection for tinnitus was denied by the Board in its February 2009 decision.  However, in statements received in April 2011 and in June 2011, the Veteran makes references to having "applied" for service connection for bilateral hearing loss and tinnitus.  From these statements, it is unclear whether the Veteran is now seeking to reopen a claim of service connection for tinnitus.  Accordingly, this matter is referred to the AOJ for clarification and any appropriate action.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  March 2004 and June 2005 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While he was not advised of the criteria for rating bilateral hearing loss, or those governing effective dates of awards, he is not prejudiced by lack of such notice (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and effective date criteria have no significance unless the claim is allowed, and this decision does not do so.  The Veteran has had ample opportunity to respond/ supplement the record.  He is not prejudiced by any technical notice deficiency that may have occurred earlier in the process, nor has he so alleged.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

A June 2005 Formal Finding on the Unavailability of Service Records reflects that the Veteran's service treatment records (STRs) are irretrievably lost.  Therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate treatment records; however, the Veteran has indicated that he does not have any copies of his STRs.  Regarding his postservice treatment records, his available VA treatment records have been associated with the claims file.  In the Veteran's February 2004 claim for service connection, he noted that he had undergone hearing tests 2-3 years earlier at the Albany VA Medical Center (VAMC) and 6 years earlier at a private audiology clinic, Miracle Ear, in Troy, New York.  The RO attempted to secure the Veteran's 2001 to 20002 treatment records from the Albany VAMC but, in October 2009, the RO was advised that they did not have any 2001 to February 2004 treatment records for the Veteran.  VA treatment records from August 2001 and from August 2003, which were later associated with the claims file, relate to the treatment of diabetes mellitus, and not hearing loss.  As for any treatment records from Miracle Ear, the Veteran has not provided VA with a release for this information.  In an April 2011 and June 2011 statement, he stated that he saw a local audiologist, C.Q., for screening in 2001, but attempts to obtain a copy of that hearing test were not successful.  During the course of the appeal, the Veteran also noted that he worked at Ford Motor Company.  In his June 2011 statement, he explained that the plant where he worked closed in 1988 and moved to Mexico; therefore, they did not have any medical records that far back.  Based on the foregoing, the Board finds that all efforts to secure relevant treatment records on the Veteran's behalf have been exhausted.  Notably, he has not identified any additional pertinent evidence that remains outstanding.  

To ensure compliance with VA's duty to assist, the RO also arranged for a VA examination in April 2004.  For reasons discussed below, the Board found the April 2004 VA examination inadequate and obtained a medical advisory opinion from the VHA in May 2012.  As will also be discussed in greater detail below, this opinion is adequate.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Factual Background

The Veteran seeks service connection for bilateral hearing loss.  In his February 2004 claim for service connection, he asserted that his hearing loss was related to his exposure to noise trauma while serving in the Republic of Vietnam during service.  He explained that he worked on a flight line and was exposed to noises from helicopter engines, gunfire, and mortar/rocket attacks on the base.  

The Veteran's DD-214 reflects that his main occupational specialty in the U.S. Army was a supply handler.  His service personnel records show he served in Vietnam from May 1965 to September 1965.  They also show that prior to his entrance into service, in April 1963, he was assigned a hearing loss profile of 'H1'.  [In Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), the United States Court of Appeals for Veterans Claims (Court) observed that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.]

An October 1996 VA Form 21-256, Veteran's Application for Compensation or Pension, shows that the Veteran filed claims of service connection for gum disease, leg swelling, skin cancer, emphysema, poor eyesight, a leg rash, and memory loss/black-outs.  On January 1997 VA examination, conducted in association with the instant claim, it was noted that whispered voice testing of the Veteran's hearing revealed that he could hear from a distance of 2 feet on the left and 4 feet on the right.

In February 2001, the Veteran filed a claim of service connection for diabetes mellitus.

In November 2002, the Veteran requested to reopen his claims of service connection for gum disease and for skin cancer.  He also requested an increased rating for his service-connected diabetes mellitus.

On April 2004 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
40
70
75
LEFT
20
1
30
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left.  Mild to moderate high frequency SNHL in both ears was diagnosed.  The Veteran's chief complaint during the examination was decreased hearing.  He reported serving in transportation as a loader/unloader of supplies on ships during service, and as a laborer at Ford Motor Company for nearly 30 years after service.  After a review of the claims file, the examiner stated that the Veteran's hearing loss was "consistent with a history of noise exposure.  However, without any supporting audiologic military records it [was] not possible to discern an etiology of [his] hearing loss given his occupational noise exposure.  Therefore, [he] could not determine the etiology of the veteran's hearing loss without resorting to mere speculation."

VA treatment records show that in July 2004, the Veteran presented to the Albany VAMC for an initial visit and requested to establish medical care with that facility.  During this visit, he reported that he suffered from hearing/ear problems.  Decreased hearing was assessed.  In October 2008, the Veteran was examined by the audiology clinic.  He reported a history of military noise exposure and denied any industrial noise exposure during the course of his employment with the Ford Motor Company.  He noted that he was currently retired and denied any recreational noise exposure.  After a comprehensive audiometry threshold evaluation, mild to severe SNHL (combined) was diagnosed in both ears.  The Veteran was also noted to have fair word recognition in the right ear and good word recognition in the left.  Hearing aids were recommended, and in November 2008, the Veteran was fitted with hearing aids.

In a statement received in April 2011, the Veteran asserted that his current bilateral hearing loss was due to his exposure to noise trauma in service.  He noted that he had problems with his hearing prior to his employment at Ford Motor Company, but admitted that his hearing loss increased while employed there even though he used ear plugs and headsets to protect against hearing loss.  In a statement received in June 2011, the Veteran stated that he married in 1967, and that his wife has always complained of his hearing.  He noted that when he was young and just out of the service, he did not think about putting a claim in for his hearing loss.  He explained that back then, unless you were seriously injured, you did not think about putting in a claim for conditions you had grown accustomed to living with in service.

In April 2012, the Board noted that the April 2004 VA audiological evaluation was inadequate because the examiner had failed to provide an adequate medical opinion.  Accordingly, it requested an advisory medical opinion from the VHA.  In May 2012, a VHA consultant (a VA assistant chief of otolaryngology) reviewed the entire claims file, including the medical opinion already of record, and opined that it was "less likely than not that the veteran's current hearing loss might be related to [his] military noise exposure."  He explained that he could find no evidence in the record that the Veteran's hearing loss was incurred while on active duty or within one year of his separation from service.  Instead, the first indication of hearing loss was many years after the Veteran's separation from service.  The VHA consultant further opined that the "most likely etiology of the veteran's current hearing loss would be a combination of environmental and genetic factors that have occurred subsequent to military service."
In a statement received in July 2012, the Veteran responded to the May 2012 VHA medical advisory opinion by stating that during his almost 30-years of employment at Ford Motor Company, he was given hearing plugs which he wore all the time while working.  He was also given hearing tests and if an increase in his hearing loss had been noticed, they would have notified him or discussed it with him.  The Veteran also responded to the VHA consultant's comment that the first indication of hearing loss was not until many years after his separation from service by stating that he "never thought of applying for benefits regarding [his] hearing," and waited many years before going to the VA to have his hearing checked and receive hearing aids.  He explained that when he was separated from service, it was common for young men to not apply for benefits unless they were physically handicapped.

C. Legal Criteria and Analysis

As the Veteran's STRs have been irretrievably lost, VA has a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including organic diseases of the nervous system, to include SNHL), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his military occupation specialty as a supply handler and his reported working arrangements in the U.S. Army, it is likely and may reasonably be conceded that the Veteran was exposed to, at least, some noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.

In statements received in April 2011 and in June 2011, the Veteran stated that his hearing loss preceded his postservice employment at Ford Motor Company and indicated that it had been present since at least 1967, when he married his wife, as she has always complained about his hearing.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his statements that he has had hearing loss ever since service are self-serving, and not credible.

Significantly, prior to the Veteran's April 2011 and June 2011 statements, it was not his assertion that he had been experiencing decreased hearing continuously since service.  In fact, the record reflects that when he initiated his claim in February 2004, he claimed only that his current hearing loss was related to his service by virtue of having been exposed to noise trauma therein.  Likewise, at the April 2004 VA audiological evaluation and during his October 2008 audiology consult visit, the Veteran complained only of decreased hearing and noise exposure in service, but did not indicate that he had suffered from hearing loss continuously since service.  More significantly, the Board notes that prior to the Veteran's February 2004 claim seeking service connection for bilateral hearing loss, he never complained of, or sought treatment for, problems with hearing.  This includes on January 1997 VA examination when he was noted to have decreased hearing during a whispered voice test.  Also, although the Veteran has stated that the reason he did not seek attention for his hearing loss earlier is because it was a condition he learned to live with and that, back then, young men did not file claims of service connection unless they were physically injured, the Board notes that he did not complain of, or seek compensation for, hearing loss when he filed a formal claim of service connection for gum disease, leg swelling, skin cancer, emphysema, poor eyesight, a leg rash, and memory loss/black-outs in October 1996 (which claim demonstrates he was aware of his right to compensation for disability related to service).  He also did not complain of, or seek compensation for, hearing loss when he filed a claim of service connection for diabetes mellitus in February 2001, nor did he complain of, or seek compensation for, hearing loss when he sought to reopen his claims of service connection for gum disease and skin cancer in November 2002, and also requested an increased rating for his service-connected diabetes mellitus.  It would appear logical, however, that if the Veteran had hearing loss that started in service, as alleged, he would have sought medical treatment and/or filed a claim of service connection for such sooner than 39 years after the symptoms appeared.  Finally, the Board finds the Veteran's contradictions as to the progression of his hearing loss while employed at Ford Motor Company to be another factor that weighs against his credibility regarding his complaints of continuous hearing loss since service.  In particular, in his April 2011 statement, he stated that his hearing loss increased while he was employed by the Ford Motor Company.  However, in his July 2012 statement, he intimated that his hearing loss did not increase during this employment by stating that if an increase in his hearing loss had been noticed during any one of the hearing tests performed while he was employed by the Ford Motor Company, they would have notified him and discussed it with him.  

Having found the Veteran's statements that his bilateral hearing loss disability had its onset in service not credible, the Board finds that service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).  

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the only medical evidence that specifically addresses whether his current bilateral hearing loss is related to noise trauma in service consists of the April 2004 VA audiological evaluation report and May 2012 VHA medical advisory opinion.  As was noted above, the April 2004 VA examiner stated that while the Veteran's hearing loss was consistent with a history of noise exposure, without any military audiologic records, it was not possible to discern the etiology of the Veteran's hearing loss given his occupational noise exposure.  Such an opinion is, in essence, a non-opinion, inadequate and lacking in probative value.

In contrast, the May 2012 VHA consultant reviewed the Veteran's entire claims file, including the medical opinion already of record, gave consideration to the arguments presented by the Veteran, and explained the rationale for his opinions.  Specifically, he opined that because the first indication of hearing loss was many years subsequent to the Veteran's service, it was less likely than not that his current hearing loss was related to his military noise exposure.  He further opined that the most likely etiology of the Veteran's current hearing loss was a combination of environmental and genetic factors that occurred subsequent to military service.  As this opinion was by an otolaryngologist (who by virtue of training and experience is eminently qualified to offer this opinion), reflects familiarity with the entire record as well as the Veteran's past medical history, and includes an explanation of the rationale for the opinion, it has substantial value.  Because there is no probative value to the contrary, the Board finds the opinion persuasive.

The Veteran's expressions of his belief that his bilateral hearing loss disability is related to noise trauma in service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (the lengthy postservice interval before the hearing loss became evident to him and/or was clinically documented, e.g.).  Whether a hearing loss disability may (in the absence of credible evidence of continuity, as here) be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


